Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication from applicant’s representative Leonard Z. Hua (Reg. No. 69,247) on 5/12/2021.

The application has been amended as follows:
Cancel claims 3-9, 11-15 and 17-20 and amend claims 1, 10 and 16 as follows:

Claim 1.  (Currently Amended)  A method for manufacturing a button having a fingerprint sensor incorporated therein, comprising:
singulating a flexible substrate;
attaching an anisotropic conductive film (ACF) to the flexible substrate;
forming a housing;
providing a flexible substrate sensor with an ACF board; 
bonding the flexible substrate to the housing; 
assembling the housing; and
forming a top layer , wherein the top layer comprises a curable wet coat, a cast, or a hard film bonded with adhesive; 
wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate, forming the housing, bonding the flexible substrate to the housing, and forming the top layer. 

Claim 10.  (Currently Amended)  A method for manufacturing a button having a fingerprint sensor incorporated therein, comprising:
singulating a flexible substrate;
attaching an anisotropic conductive film (ACF) to the flexible substrate;
bonding a top layer to a housing, wherein the top layer comprises a curable wet coat, a cast, or a hard film bonded with adhesive;
bonding the flexible substrate to the housing and/or to the top layer; and
forming support behind the flexible substrate, wherein forming the support behind the flexible substrate comprises filling using an epoxy; 
wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate, bonding the top layer to the housing, bonding the flexible substrate to the housing and/or to the top layer, and forming the support behind the flexible substrate.


singulating a flexible substrate;
attaching an anisotropic conductive film (ACF) to the flexible substrate;
attaching the flexible substrate to a bottom plate of a housing;
attaching the attached flexible substrate and bottom plate to the housing;
attaching a top layer to the housing; and
using adhesive or potting material to fill volume;
wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate, attaching the flexible substrate to the bottom plate of the housing, attaching the attached flexible substrate and bottom plate to the housing, and attaching the top layer to the housing.

Reasons for Allowance
Claims 1-2, 10 and 16 are allowed.
	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate, forming the housing, bonding the flexible substrate to the housing, and forming the top layer,


Regarding claim 10, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate, bonding the top layer to the housing, bonding the flexible substrate to the housing and/or to the top layer, and forming the support behind the flexible substrate,
taken in combination with all other limitations of claim 10.

Regarding claim 16, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate, attaching the flexible substrate to the bottom plate of the housing, attaching the attached flexible substrate and bottom plate to the housing, and attaching the top layer to the housing,
taken in combination with all other limitations of claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863